PER CURIAM.
The appellant, plaintiff below, appeals a final judgment entered upon a jury verdict for the appellee, the defendant below. After a careful study of the points on appeal, the respective briefs and a careful reading of the record-on-appeal, we hold that the issues involved were properly submitted to the jury under adequate and correct instructions by the trial court. The appellant having failed to show reversible error, the final judgment appealed is affirmed.
LILES, Acting C. J., and PIERCE and HOBSON, JJ., concur.